         Case 1:19-cv-01472-LGS Document 25 Filed 03/25/19 Page 1 of 3


                                                                   Littler Mendelson, PC
                                                                   900 Third Avenue
                                                                   New York, NY 10022.3298




                                                                   Christine L. Hogan
                                                                   212.583.2676 direct
                                                                   212.583.9600 main
                                                                   212.898.1116 fax
                                                                   clhogan@littler.com

March 23, 2019



VIA ECF
(as a letter motion)

Hon. Lorna G. Schofield
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Xique et al. v. Dircksen & Talleyrand Inc. et al.
       Case No. 1:19-cv-01472-LGS
       Pre-Motion Letter (Motion to Dismiss)

Dear Judge Schofield:

My firm represents Dircksen & Talleyrand, Inc. and Michael “Buzzy” O’Keeffe in the above
captioned case. As per Rule II.A.1 & III.C.2 of Your Honor’s Individual Rules and Procedures
for Civil Cases, I submit this pre-motion letter in support of Defendants’ planned motion to
dismiss pursuant to Rule 12(b)(1) and (6) of the Federal Rules of Civil Procedure.

A.     Allegations in the Complaint

Plaintiffs’ entire case rests on their mistaken belief that they have a legal entitlement to
settlement payments disbursed in Fonseca et al. v. Dircksen & Talleyrand Inc. et al. (Southern
District of New York, Case No. 1:13-cv-05124-RA-SN), filed on July 23, 2013 and terminated
on January 17, 2018.

According to Plaintiffs’ Complaint, “[a]t the onset” of the Fonseca matter, “Plaintiffs were
included in the class.” (Compl. ¶ 16). But, “on April 10, 2014, United States District Judge
Analisa Torres ruled that . . . current front-of-house servers (who rotate into the expeditor/back-
waiter position)” – like Plaintiffs – “pose a conflict of interest between the other members of the
putative collective, and, therefore, may not join the collective action.” (Id. ¶¶ 17-18). The case
subsequently settled. (Id. ¶ 22).

Plaintiffs “received a letter from Arden Services, LLC, notifying [them] of the class action
settlement.” (Id. ¶¶ 23-24, 27). But, when Plaintiffs tried to collect their settlements, they “were
         Case 1:19-cv-01472-LGS Document 25 Filed 03/25/19 Page 2 of 3


Hon. Lorna G. Schofield
March 23, 2019
Page 2



told that [they] were removed from the class a few years back.” (Id. ¶¶ 25, 28). Accordingly,
“Plaintiffs seek to recover from Defendants what they were owed.” (Id. ¶ 32).

B.     Grounds for Defendants’ Motion to Dismiss

Defendants move to dismiss pursuant to FRCP 12(b)(1) and (6) for lack of subject matter
jurisdiction and failure to sufficiently plead claims for violation of the Fair Labor Standards Act
(“FLSA”) and New York Labor Law (“NYLL”).

As an initial matter, in support of their claims here, Plaintiffs’ simply parrot the claims made in
the Fonseca complaint, which was filed in July 2013. Significantly, any substantive allegations
made in this Complaint are made in the past tense even though Plaintiffs are current employees.
For example, “Plaintiffs were required to pool their tips” with managers and “other employees
that provided no customer service”; “Defendants did not provide Plaintiffs wage statements”;
“For the time period after December 31, 2010, Defendants did not timely and consistently
provide Plaintiffs with written notices”; “Defendants paid Plaintiffs for a fixed number of hours,”
etc. (Id. ¶¶ 37, 40, 44, 45, 48 (emphasis added)).

Based on a plain reading of the Complaint, Plaintiffs are complaining of the practices that existed
before the Fonseca complaint was filed – that is, before July 23, 2013. The FLSA, however,
only has a maximum statute of limitations of three years. See 29 U.S.C. § 255. Since this
Complaint was filed on February 15, 2019, Plaintiffs’ FLSA claims are time-barred. Without the
FLSA claims, this Court does not have supplemental jurisdiction over Plaintiffs’ NYLL claims.
See 28 U.S.C. § 1367(c)(3). The Complaint should be dismissed for this reason.

Next, as stated plainly in the Complaint, Plaintiffs are trying to recoup the settlement amounts
they believe they are owed from the Fonseca matter. (Compl. ¶¶ 14-32). The Plaintiffs,
however, have no legal entitlement to these settlement amounts. (See Compl. Ex. 1 (“Please note
that this is just an estimate and is subject to change”)). The Complaint should be dismissed for
this reason as well.

Finally, the Complaint does not plead sufficient facts to support their FLSA or NYLL claims.
First, nowhere do Plaintiffs provide their actual wage rates in the Complaint or an estimate of
how many overtime hours they worked per week. Accordingly, their FLSA and NYLL
minimum wage and overtime claims must be dismissed. See Nakahata v. N.Y. Presbyterian
Healthcare Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013) (“To plead a plausible FLSA overtime
claim, plaintiffs must provide sufficient detail about the length and frequency of their unpaid
work . . . .”).

Second, Plaintiffs only plead that “[u]pon information and belief, Defendants never informed
Plaintiffs” of the tip credit. (Compl. ¶ 43). Accordingly, any claims based on Defendants’
          Case 1:19-cv-01472-LGS Document 25 Filed 03/25/19 Page 3 of 3


Hon. Lorna G. Schofield
March 23, 2019
Page 3



alleged failure to give notice of the tip credit must fail as Plaintiffs have not pled sufficient facts
to support them.

Finally, Plaintiffs’ NYLL 195.1 notice claims must be dismissed because there is no private right
of action for failure to provide annual notices, and both Plaintiffs were hired before the law went
into effect in 2011. See Yuquilema v. Manhattan's Hero Corp., 2014 WL 4207106, at *11
(S.D.N.Y. Aug. 20, 2014), R&R adopted, 2014 WL 5039428 (S.D.N.Y. Sept. 30, 2014) (“[N]one
of the Plaintiffs here may recover under this provision of the NYLL – even though Defendants
failed to provide the requisite annual notices in violation of Section 195(1) – as each commenced
employment prior to April 9, 2011.”).

C.     Briefing Schedule

Defendants propose the following briefing schedule: (1) Defendants’ moving brief filed by April
23, 2019; (2) Plaintiffs’ opposition brief filed by May 14, 2019; (3) Defendants’ reply brief filed
by June 4, 2019.

We thank the Court for its time and consideration.

                                                       Respectfully submitted,



                                                       Christine L. Hogan
